DETAILED ACTION
Continuation
This application is a continuation application of U.S. Application No. 13/927,022 filed on 25 June 2013, now U.S. Patent 10,475,059 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02(II)(A)(2) and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.

Status
This communication is in response to the application filed on 7 October 2019 and preliminary amendment filed on 30 December 2019. Claim 1 has been canceled and claims 2-4 have been added; therefore, claims 2-4 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit via the Parent Application under 35 U.S.C. 119(e) to U.S. Provisional Application Nos. 61,668,384, filed on 5 July 2012, and 61/702,635, filed on 18 September 2012 is acknowledged.
However, as indicated below, aspects of the claims garner no support in the submitted written description; therefore, priority to the Parent Application is currently not found.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 18 November 2019 and 26 May 2021 were filed after the mailing date of the application on 7 October 2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claim 2 recites “in response to receiving payment from the online retailer of the rebate amount: transmitting a promotion spending amount to a financial account associated with the promotion management computing system, and transmitting, by the one or more computer processors, a remaining rebate amount of the rebate amount after deduction of the promotion spending amount to 
Promotion data 601 may further include limitations on the promotion. For example, promotion data 601 may include a maximum total spending amount 607 which may be used to limit the number and/or amount of promotions offered. The maximum total spending 607 may be a total maximum amount of spending, a maximum amount of spending per period such as per month, a maximum number of rebates to offer, a maximum number of rebates to offer per period such as per day, and so on. By comparing the number and/or amount of rebates offered by purchasers with the maximum total spending amount 607, the promotion management system may determine whether or not to offer further rebates to purchasers. For example, the promotion management system may calculate the total amount of rebates offered within a particular promotion and stop offering the rebate promotion if that amount exceeds the maximum total spending amount 607. In the case where some or all purchasers have received partial rebates but are still able to continue earning further rebates for additional clicks, the promotion management system may estimate a likely number of clicks to be obtained by those purchasers in order to calculate the current spending amount.

There is no indication at the only support above, nor at originally filed claim 1, regarding transmitting a spending amount to a promotion management computing system, nor the transmitting of a remaining rebate amount to the financial account identifier provided by the user. The Examiner notes that although the above appears to indicate it, there is no apparent indication of “rebates offered by purchasers” – the rebates appear offered by the retailer or system, not purchasers. Nevertheless, initial portion of the paragraph above merely indicates a “spending amount” (e.g., a budget), and the final portion above (following “For example …”) appears to merely indicate that the promotion management system is tracking, or accounting according to, the budget for the promotion (e.g., a/the “maximum total spending amount”, number or amount of promotions offered, etc.). Then (at the last sentence) “In the case where some or all purchasers have received partial rebates” they may be able 
There is no indication or description of “transmitting a promotion spending amount to a financial account associated with the promotion management computing system” nor of “transmitting, by the one or more computer processors, a remaining rebate amount of the rebate amount after deduction of the promotion spending amount to the financial account identifier provided by the user”. 

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Independent claim 2 recites “in response to receiving payment from the online retailer of the rebate amount: transmitting a promotion spending amount to a financial account associated with the promotion management computing system, and transmitting, by the one or more computer processors, a remaining rebate amount of the rebate amount after deduction of the promotion spending amount to the financial account identifier provided by the user”. The light of the specification only gives any indication of a “spending amount” at Applicant ¶ 0075:
Promotion data 601 may further include limitations on the promotion. For example, promotion data 601 may include a maximum total spending amount 607 which may be used to limit the number and/or amount of promotions offered. The maximum total spending 607 may be a total 

The Examiner is uncertain how this relates to the claims, or what the claim limitations would mean. As noted above, this appears to merely indicate a basis for the spending amount, and perhaps a budget and tracking that the budget is not exceeded, but there is no light of the specification regarding what the claims indicate about transmitting amounts. If it is understood that “a promotion spending amount” is transmitted “to a financial account associated with the promotion management computing system”, then this is apparently merely indicating that the promotion management computing system is either merely aware of (the amount value is disclosed, but little or nothing more) the spending amount, or is somehow “managing” the spending amount (e.g., providing the rebates when available). However, there is no indication of how or why or that there is any “remaining rebate amount of the rebate amount after deduction of the promotion spending amount”, nor how this could appear to possibly work – the spending amount is apparently, per the light of the specification, the total spending available for the promotion, so if the rebate owed a user is already paid or credited, there is no way apparently possible to deduct this from the rebate and have anything left to “transmit[ ] … to the financial 
For purposes of examination, the Examiner is interpreting this to mean managing or providing rebates through various entities, such as distributors and/or retailers managing or handling manufacturer rebates.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method, which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 2 recites a computerized method, performed by a promotion management computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the promotion management computing system to perform the computerized method comprising: providing, to a purchaser computing system operated by a user, plugin code configured to execute on the purchaser computing system to interface with a browser executing on the purchaser computing system, wherein the plugin code is further configured to: automatically identify purchases made within the browser; access rebate criteria associated with online retailers; display rebate criteria indicating criteria for qualifying for a rebate; receiving, from the user via a web form rendered by the browser executing on the purchaser computing system, a financial account identifier of the user; and transmit, to a promotion management computer system, purchase information associated with each identified purchase that qualifies for rebate; receiving, at the promotion management computing system having one or more computer processors, via the plugin code executing on the purchaser computing system, purchase information associated one or more purchases made by the user, wherein the purchase information indicates, for each of the one or more purchases: a security key, a product identifier, a price, and an online retailer; for each of the one or more purchases, identifying rebate criteria associated with the online retailer; automatically determining, based on the rebate criteria, whether the purchase qualifies for rebate; in response to determining that the purchase qualifies for rebate, automatically calculating, by the one or more computer processors, a at the promotion management computing system, via the plugin code executing on the purchaser computing system, a financial account identifier provided by the user; and in response to receiving payment from the online retailer of the rebate amount: transmitting a promotion spending amount to a financial account associated with the promotion management computing system, and transmitting, by the one or more computer processors, a remaining rebate amount of the rebate amount after deduction of the promotion spending amount to the financial account identifier provided by the user.
The dependent claims (claims 3-4) appear to be encompassed by the abstract idea of the independent claims since they merely indicate using a temporary user account and requesting confirmation (claim 3) and/or sending a redirect to the browser (claim 4).
The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
The claim elements may be summarized as the idea of providing a rebate after purchase; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations…) grouping of subject matter. The Examiner notes that conventional mail-in rebate processing as encompassing mailing in the rebate 
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are that this is a computerized method, performed by a promotion management computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the promotion management computing system to perform the computerized method, to a purchaser computing system operated by a user, plugin code configured to execute on the purchaser computing system to interface with a browser executing on the purchaser computing system, wherein the plugin code is further configured to: automatically, the purchases made within the browser and with/via online retailers; receiving user information via a web form rendered by the browser executing on the purchaser computing system, transmitting to a promotion management computer system; receiving, at the promotion management computing system having one or more computer processors, via the plugin code executing on the purchaser computing system, purchase information and a security key, automatically determining whether the purchase qualifies for rebate and automatically calculating a rebate amount; receiving, at the promotion management computing system, via the plugin code executing on the purchaser computing system, a financial account identifier; transmitting a spending amount associated with the promotion management computing system, and transmitting, by the one or more computer processors, a remaining rebate amount. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.
These elements merely indicate what data is sent or received, and that the rebate processing is performed via computer (rather than by one or more persons) via generic or known computer systems or technology (e.g., processors, instructions, plugins, browsers, etc.) that are not indicated or described as changed, invented, or improved. 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity. The Examiner notes that conventional mail-in rebate processing as encompassing mailing in the rebate required information for processing through persons or a clearinghouse is generally described by Foodman et al. (U.S. Patent Application Publication No. 201/0257047, hereinafter Foodman) – see, e.g., Foodman at 0004 and Quinlan et al. (U.S. Patent Application Publication No. 2004/0215514, hereinafter Quinlan) – see Quinlan at 0002.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.

The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White (U.S. Patent No. 7,676,396) in view of Ziskrout et al. (U.S. Patent Application Publication No. 2012/0143674, hereinafter Ziskrout) and in further view of Winslade et al. (U.S. Patent Application Publication No. 2012/0130788, hereinafter Winslade).

Claim 2: White discloses a computerized method, performed by a promotion management computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the promotion management computing system to perform the computerized method (see White at least at, e.g., column:line 3:30-58; citation by number only hereinafter comprising:
automatically identify purchases made within the browser (3:30-58, 11:3-8, shopping on-line indicating browser purchases, 11:62-12:22);
access rebate criteria associated with online retailers (13:65-14:12, automatically selected rebate form with appended serial number, 14:30-33);
display rebate criteria indicating criteria for qualifying for a rebate (13:65-14:12, automatically selected rebate form with appended serial number, 14:30-33);
receiving, from the user via a web form rendered by the browser executing on the purchaser computing system, a financial account identifier of the user 
transmit, to a promotion management computer system, purchase information associated with each identified purchase that qualifies for rebate (12:4-22);
receiving, at the promotion management computing system having one or more computer processors purchase information associated one or more purchases made by the user, wherein the purchase information indicates, for each of the one or more purchases:
a security key (12:4-22, 14:65-67, 17:42-53),
a product identifier (12:4-22),
a price (12:4-22), and
an online retailer (12:4-22);
for each of the one or more purchases,
identifying rebate criteria associated with the online retailer (13:65-14:12, automatically selected rebate form with appended serial number, 14:30-33);
automatically determining, based on the rebate criteria, whether the purchase qualifies for rebate (13:65-14:12, automatically selected rebate form with appended serial number, 14:30-33);
in response to determining that the purchase qualifies for rebate (13:65-14:12, automatically selected rebate form with appended serial number, 14:30-33);

Ziskrout, though, teaches price and discount optimization (Ziskrout at 0012, 0053), where discounts are, or may be, in the form of rebates and may be provided via a rebate Toolbar that may be implemented as a browser plug-in (Ziskrout at 0078), including various criteria (Ziskrout at 0194, 0196-0197), so as to “Determine discounts that will maximize the effectiveness of advertising campaigns and the profitability of the operator of the system” (Ziskrout at 0107), where the rebates are credited to a user rebate account (Ziskind at 0012, 0016, 0022, 0026, 0109, 0111, 0129, etc.), indicating that the user has provided, or provided identification of, the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine or modify the rebating of White with the rebate plug-in of Ziskrout in order to provide a rebate plug-in for interfacing, receive purchase information via the plug-in, and calculate and credit a rebate amount to a received user account so as to optimize rebates and pricing.
The rationale for combining in this manner is that providing a rebate plug-in for interfacing, receiving purchase information via the plug-in, and calculating and crediting a rebate amount to a received user account are applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to optimize rebates and pricing as explained above.
White in view of Ziskrout, however, does not appear to explicitly disclose in response to receiving payment from the online retailer of the rebate amount: transmitting a promotion spending amount to a financial account associated with the promotion management computing system, and transmitting, by the one or more computer processors, a remaining rebate amount of the rebate amount after deduction of the promotion spending amount to the financial account identifier provided by the user. Winslade, though, teaches that “Sellers often provide coupons 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine or modify the rebating of White in view of Ziskrout with the rebate distribution of Winslade in order to transmit or provide rebate amounts through various entities so as to provide an incentive to promote sales.
The rationale for combining in this manner is that transmitting or providing rebate amounts through various entities is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to provide an incentive to promote sales as explained above.

Claim 3: White in view of Ziskrout and in further view of Winslade discloses the computerized method of Claim 2, wherein the promotion management computing system is further configured to:
create a account for the user, store the purchase information in the temporary account (Ziskind at 0012, 0016, 0022, 0026, 0109, 0111, 0129, etc.);

White in view of Ziskrout and in further view of Winslade, however, does not appear to explicitly disclose that the account of Ziskrout in which the rebate is accumulated and stored is a temporary account. However, there are only two possible types of accounts that would or could serve as a rebate account – it must either be a temporary account or a permanent account. Therefore, the Examiner understands and finds that creating a temporary account to store rebates is obvious to try since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine or modify the rebating of White in view of Ziskrout and in further view of Winslade in order to create a temporary account to store rebates.
The rationale for combining in this manner is that creating a temporary account to store rebates is obvious to try since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success as explained above.

Claim 4: White in view of Ziskrout and in further view of Winslade discloses the computerized method of Claim 2, further comprising sending, to the browser executing on the purchaser computing system, an HTTP redirection message directing the browser to a promotional website location, the promotional website .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mr. Rebates, from the Wayback Machine, downloaded 12 November 2021 from https://web.archive.org/web/20111201035858/http://www.mrrebates.com:80/Default.asp and dated 1 December 2011, indicating electronic rebates and criteria therefor.
WO 01/77856 A1, Roberts, Gregory, et al. (Inventors), Brightstreet.com, Inc. (Applicant), with priority to U.S. Application No. 09/544,144, filed 6 April 2000, indicating a loyalty program with rewards such as rebates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622